Dismissed and Opinion Filed December 12, 2018




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00770-CV

                              IN RE SUSAN HARRIMAN, Relator

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-11994

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Stoddart
       Before the Court are relator’s petition for writ of mandamus and relator’s “Motion to

Dismiss and Vacate Trial Court Order.” In this original proceeding, relator complains of the trial

court’s June 29, 2018 order on motion to expand forensic examination. The parties have now

settled the underlying dispute, and the trial court has signed an “Order of Non-Suit with Prejudice”

and dismissed all claims at issue in this original proceeding. In her motion, relator requests that

this Court vacate the trial court’s forensic examination order, dismiss this original proceeding, and

order the parties to bear their own costs.

       When a trial court dismisses an action pursuant to a notice of non-suit, a temporary order

rendered during the pendency of the cause automatically dissolves by operation of law without

further order of the trial court and renders appellate proceedings related to the order moot. Gen.

Land Office v. OXY U.S.A., Inc., 789 S.W.2d 569, 571 (Tex. 1990) (when trial court dismisses

lawsuit, temporary injunction is automatically dissolved); Goodman v. Hill, No. 05-13-01313-CV,
2014 WL 1576969, at *1 (Tex. App.—Dallas Apr. 21, 2014, no pet.) (“The trial court’s dismissal

of the underlying action automatically dissolved the temporary injunction, rendering the issues in

this appeal moot.”).

       Here, the trial court’s dismissal automatically dissolved the order of which relator

complains. This controversy is, therefore, moot and must be dismissed. See Gen. Land. Office,

789 S.W.2d at 572. Accordingly, we deny relator’s request for an order vacating the trial court’s

forensic examination order, grant relator’s motion to dismiss, and dismiss this original proceeding

as moot without reaching the merits of the petition for writ of mandamus.




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE
180770F.P05




                                               –2–